Exhibit 10.1

 

FIRST AMENDMENT

 

TO

 

CREDIT AGREEMENT

 

Among

 

WHITTIER ENERGY CORPORATION
as Borrower,

 

BNP PARIBAS,

 

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

Effective as of May 31, 2006

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) executed
effective as of the 31st of May, 2006 (the “First Amendment Effective Date”) is
among WHITTIER ENERGY CORPORATION, a corporation formed under the laws of the
State of Nevada (the “Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Obligors”); each of the
Lenders that is a signatory hereto; and BNP PARIBAS, as administrative agent for
the Lenders (in such capacity, together with its successors, the “Administrative
Agent”).

 

Recitals

 

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of June 15, 2005 (the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

 

B.            The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.

 

C.            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Defined Terms. Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this First Amendment, shall
have the meaning ascribed to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.

 

Section 2.               Amendments to Credit Agreement.

 

2.1           Definitions. Section 1.02 is hereby amended by amending and
restating the following definitions:

 

(a)           The definition of “Agreement” is hereby amended and restated as
follows:

 

“ ‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement, dated as of May 31, 2006, and as the same may
from time to time be further amended, modified, supplemented or restated.”

 

(b)           The definition of “Maturity Date” is hereby amended and restated
as follows:

 

“ ‘Maturity Date’ means June 15, 2009.”

 

2.2           Annex I. Annex I is hereby amended and replaced by the Annex I-A
attached hereto.

 

2

--------------------------------------------------------------------------------


 

Section 3.               Interim Redetermination of the Borrowing Base. Pursuant
to Section 2.07(b), the Borrower elects to initiate, and each Lender consents
to, an Interim Redetermination pursuant to which the Borrowing Base shall be
increased to $38,000,000, effective from and including the First Amendment
Effective Date to but excluding the next Redetermination Date. Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to Section 8.13(c) or Section 9.12(d).

 

Section 4.               Conditions Precedent. The effectiveness of this First
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 4,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:

 

4.1           Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.

 

4.2           First Amendment. The Administrative Agent shall have received
multiple counterparts as requested of the this First Amendment from each Lender.

 

4.3           No Default. No Default or Event of Default shall have occurred and
be continuing as of the First Amendment Effective Date.

 

4.4           Secretary’s Certificates. The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each of the
Borrower and each Guarantor setting forth (1) resolutions of its board of
directors with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (2) the officers of the
Borrower or such Guarantor (y) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (z) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (3) specimen signatures of such authorized officers, and
(4) certifying that the articles or certificate of incorporation and bylaws of
the Borrower and such Guarantor previously delivered to the Administrative Agent
are true and complete and have not been amended, modified or otherwise changed.
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

 

4.5           Legal Opinion. The Administrative Agent shall have received an
opinion of Thompson & Knight LLP, special counsel to the Borrower, in form and
substance satisfactory to the Administrative Agent.

 

4.6           Acquisition Certificate. The Administrative Agent shall have
received (a) a certificate of a Responsible Officer of the Borrower certifying: 
(i) that the Borrower is concurrently consummating the acquisition contemplated
by the Purchase and Sale Agreement among Drilling & Xtraction, L.P., Oloma
Energy, LP, Westhoff Ranch, LP, Cookin With Gas,

 

3

--------------------------------------------------------------------------------


 

LP, JC 2 Under Par, LP and McDowell Partners, LP, as sellers and Whittier Energy
Company, as buyer, dated May 1, 2006 (the “Acquisition” and with all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith, the “Acquisition Documents” and all properties
associated therewith, the “Acquisition Properties”) in accordance with the terms
of the Acquisition Documents (with all of the material conditions precedent
thereto having been satisfied in all material respects by the parties thereto)
and acquiring substantially all of the Acquisition Properties contemplated by
the Acquisition Documents; (ii) as to the final purchase price for the
Acquisition Properties after giving effect to all adjustments as of the closing
date contemplated by the Acquisition Documents and specifying, by category, the
amount of such adjustment; (iii) that attached thereto is a true and complete
list of the Acquisition Properties which have been excluded from the Acquisition
pursuant to the terms of the Acquisition Documents, specifying with respect
thereto the basis of exclusion as (A) title defect, (B) preferential purchase
right, (C) environmental or (D) casualty loss; (iv) that attached thereto is a
true and complete list of all Acquisition Properties for which any seller has
elected to cure a title defect, (v) that attached thereto is a true and complete
list of all Acquisition Properties for which any seller has elected to remediate
an adverse environmental condition, and (vi) that attached thereto is a true and
complete list of all Acquisition Properties which are currently pending final
decision by a third party regarding purchase of such property in accordance with
any preferential right; (A) a true and complete executed copy of each of the
Acquisition Documents; (B) original counterparts or copies, certified as true
and complete, of the assignments, deeds and leases for all of the Acquisition
Properties; and (C) such other related documents and information as the
Administrative Agent shall have reasonably requested.

 

4.7           Security Instruments. The Administrative Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Instruments listed on
Exhibit A required by the Administrative Agent in connection with the
Acquisition. In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens (provided the
Excepted Liens identified in clauses (a) to (d) and (f) of the definition
thereof may exist, but subject to the provisos at the end of such definition) on
at least 85% of the total value of the Oil and Gas Properties evaluated in the
Initial Reserve Report.

 

4.8           Note. The Administrative Agent shall have received a duly executed
Note payable to BNP Paribas in a principal amount equal to its Maximum Credit
Amount dated as of the First Amendment Effective Date.

 

4.9           Availability. The Administrative Agent shall have received
evidence that there is liquidity (defined as a combination of cash on hand and
unused Revolving Commitment) of at least $3,000,000.00 as of the Effective Date.

 

4.10         Assignment. The Administrative Agent shall have received an
executed Assignment and Assumption from Compass Bank assigning to BNP Paribas
all of Compass Bank’s Commitments to BNP Paribas.

 

Section 5.               Representations and Warranties; Etc. Each Obligor
hereby affirms:  (a) that as of the date of execution and delivery of this First
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and

 

4

--------------------------------------------------------------------------------


 

correct in all material respects as though made on and as of the First Amendment
Effective Date (unless made as of a specific earlier date, in which case, was
true as of such date); and (b) that after giving effect to this First Amendment
and to the transactions contemplated hereby, no Defaults exist under the Loan
Documents or will exist under the Loan Documents.

 

Section 6.               Miscellaneous.

 

6.1           Confirmation. The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment.

 

6.2           Ratification and Affirmation of Obligors. Each of the Obligors
hereby expressly (i) acknowledges the terms of this First Amendment, (ii)
ratifies and affirms its obligations under the Guarantee Agreement and the other
Security Instruments to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guarantee Agreement and the other
Security Instruments to which it is a party and agrees that its guarantee under
the Guarantee Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness as
amended hereby.

 

6.3           Counterparts. This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

6.4           No Oral Agreement. THIS WRITTEN FIRST AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6.5           Governing Law. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.

 

 

BORROWER:

WHITTIER ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Michael B. Young

 

 

 

Name: Michael B. Young

 

 

Title: Chief Financial Officer

 

 

GUARANTORS:

WHITTIER ENERGY COMPANY

 

 

 

 

 

By:

/s/ Michael B. Young

 

 

 

Name: Michael B. Young

 

 

Title: Chief Financial Officer

 

 

 

 

WHITTIER OPERATING, INC.

 

 

 

 

 

By:

/s/ Michael B. Young

 

 

 

Name: Michael B. Young

 

 

Title: Chief Financial Officer

 

 

 

 

OLYMPIC RESOURCES (ARIZONA) LTD.

 

 

 

 

 

By:

/s/ Michael B. Young

 

 

 

Name: Michael B. Young

 

 

Title: Chief Financial Officer

 

 

 

 

RIMCO PRODUCTION COMPANY, INC.

 

 

 

 

 

By:

/s/ Michael B. Young

 

 

 

Name: Michael B. Young

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

VAQUERO GAS COMPANY,
INCORPORATED

 

 

 

By:

/s/ Michael B. Young

 

 

 

Name: Michael B. Young

 

 

Title: Chief Financial Officer

 

6

--------------------------------------------------------------------------------


 

 

RIMCO ENERGY, INC.

 

 

 

 

 

By:

/s/ Michael B. Young

 

 

 

Name: Michael B. Young

 

 

Title: Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BNP PARIBAS,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ A. David Dodd

 

 

Name: A. David Dodd

 

Title: Director

 

 

 

 

 

By:

/s/ Betsy Jocher

 

 

Name: Betsy Jocher

 

Title: Director

 

8

--------------------------------------------------------------------------------


 

ANNEX I-A
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

BNP Paribas

 

100

%

$

100,000,000.00

 

TOTAL

 

100

%

$

100,000,000.00

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECURITY INSTRUMENTS

 

1.                                       Deed of Trust, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from Whittier Energy Company, in favor of BNP Paribas, as Mortgagee
and Administrative Agent. (Texas)

 

2.                                       Amendment to Deed of Trust, Fixture
Filing, Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from Whittier Energy Company in favor of BNP Paribas, as Mortgagee and
Administrative Agent. (Texas)

 

3.                                       Amendment to Deed of Trust, Fixture
Filing, Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from RIMCO Production Company, Inc., in favor of BNP Paribas, as
Mortgagee and Administrative Agent. (Texas)

 

4.                                       Amendment to Deed of Trust, Fixture
Filing, Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from Vaquero Gas Company, Incorporated, in favor of BNP Paribas, as
Mortgagee and Administrative Agent. (Texas)

 

5.                                       Amendment to Deed of Trust, Mortgage,
Line of Credit Mortgage Assignment, Security Agreement, Fixture Filing and
Financing Statement from RIMCO Production Company, Inc. in favor of BNP Paribas,
as Mortgagee and Administrative Agent. (New Mexico)

 

6.                                       Amendment to Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from Whittier Energy Company in favor of BNP Paribas, as Mortgagee and
Administrative Agent. (Louisiana)

 

7.                                       Amendment to Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from RIMCO Production Company, Inc., in favor of BNP Paribas, as
Mortgagee and Administrative Agent. (Louisiana)

 

8.                                       Amendment to Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from Whittier Operating, Inc., in favor of BNP Paribas, as Mortgagee
and Administrative Agent. (Louisiana)

 

9.                                       UCC-1 with respect to items 1 to be
filed with the Nevada Secretary of State

 

10.                                 UCC-3s with respect to items 2 through 8, to
be filed in the appropriate jurisdictions.

 

10

--------------------------------------------------------------------------------